Opinion issued February 26, 2009
 















     

                                        

                               
In The
Court of Appeals
For The
First District of Texas




NO. 01-07-00766-CR




FRED ARTHUR DIXON, JR., Appellant

v.

THE STATE OF TEXAS, Appellee




On Appeal  from the 412th District Court
Brazoria County, Texas
Trial Court Cause No. 46,272


 
 
 
 
MEMORANDUM OPINION
          A jury convicted appellant, Fred Arthur Dixon, Jr., of two counts of aggravated
assault with a deadly weapon. See Tex. Penal Code Ann. § 22.02 (Vernon Supp.
2008). The trial judge assessed punishment at twenty years in prison on count one and
forty-five years in prison on count two.  Appellant’s appointed counsel has filed an
Anders brief. 
Facts
          Appellant lived in an apartment with his sister, his niece, and the niece’s live-in
girlfriend. At about 2:00 p.m. on February 8, 2004, appellant attacked his niece and
her girlfriend with a knife, injuring both. Appellant was found competent to stand
trial and proceeded on an insanity defense. 
Analysis
          Appellant’s appointed counsel on appeal has filed an Anders brief stating his
belief that the appeal is without merit and frivolous and has moved to withdraw as
counsel. See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967). The brief
meets the requirements of Anders by presenting the appellate grounds that might
arguably be supported by the record and discussing why those grounds have no merit.
See id. at 744, 87 S. Ct. at 1400; see also High v. State, 573 S.W.2d 807, 810-11 (Tex.
Crim. App. 1978). Appellant has filed a pro se response.
          A court of appeals has two options when an Anders brief and a subsequent pro
se response are filed. Upon reviewing the entire record, it may: (1) determine that the
appeal is wholly frivolous and issue an opinion explaining that it finds no reversible
error; or (2) determine that there are arguable grounds for appeal and remand the
cause to the trial court for appointment of new appellate counsel. Onofre v. State, 193
S.W.3d 148, 149 (Tex. App.—Houston [1st Dist.] 2006, no pet.) (citing Bledsoe v.
State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005)). We have carefully reviewed
the entire appellate record. We conclude that there is no reversible error and that the
appeal is wholly frivolous. Id.
Conclusion
          We affirm the trial court’s judgment and grant counsel’s motion to withdraw.
Attorney Thomas J. Wooten must immediately send the notice required by Texas
Rule of Appellate Procedure 6.5(c) and file a copy of that notice with the Clerk of this
Court. All pending motions are dismissed as moot.
                                                             



 
 
                                                             George C. Hanks
                                                             Justice
 
Panel consists of Chief Justice Radack and Justices Alcala and Hanks. 
Do not publish.  See Tex. R. App. P. 47.2(b).